85183: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-34647: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 85183


Short Caption:SIMS VS. FARMERS GRP. INC.Court:Supreme Court


Lower Court Case(s):Douglas Co. - Ninth Judicial District - 2021-CV-00085Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:08/19/2022 / Wasick, DavidSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantLiza SimsJane LucianoWilliam D. McCann
							(Law Offices of William D. McCann)
						


RespondentFarmers Group, Inc.James E. Cavanaugh
							(Gordon Rees Scully Mansukhani LLP/Las Vegas)
						


RespondentGordon Rees Scully Mansukhani LLPJames E. Cavanaugh
							(Gordon Rees Scully Mansukhani LLP/Las Vegas)
						


RespondentRobert E. SchumacherJames E. Cavanaugh
							(Gordon Rees Scully Mansukhani LLP/Las Vegas)
						


RespondentSteven InouyeJames E. Cavanaugh
							(Gordon Rees Scully Mansukhani LLP/Las Vegas)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


11/28/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


08/18/2022Filing FeeFiling Fee Paid. $250.00 from William C McCann.  Check no. 1271. (SC)


08/18/2022Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)22-25864




08/18/2022Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. (SC)22-25866




08/19/2022Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: David Wasick. (SC)22-25959




08/30/2022Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation. (SC)22-27140




08/31/2022Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant(s): 14 days transcript request; 90 days opening brief.  (SC)22-27345




09/08/2022Docketing StatementFiled Docketing Statement Civil Appeals (attachments). (SC)22-28171




09/08/2022Docketing StatementFiled Docketing Statement Civil Appeals. (REJECTED PER NOTICE ISSUED 9/8/22) (SC)


09/08/2022Notice/OutgoingIssued Notice of Rejection of Deficient Docketing Statement. Corrected docketing statement due: 5 days. (SC)22-28180




09/12/2022Docketing StatementFiled Docketing Statement Civil Appeals. (SC)22-28512




09/14/2022Order/ProceduralFiled Order to Show Cause. Appellants shall have 30 days from the date of this order within which to show cause why this appeal should not be dismissed for lack of jurisdiction. Respondents may file any reply within 14 days from the date that appellants' response is served. Briefing is suspended. (SC)22-28749




10/13/2022Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellants' response to order to show cause due: October 31, 2022. (SC)22-32357




10/31/2022MotionFiled Appellants' Response to Order to Show Cause. (SC)22-33973




11/03/2022Order/DispositionalFiled Order Dismissing Appeal. This court entered an order directing appellant to demonstrate why the appeal should not be dismissed for lack of jurisdiction. Appellant has responded and concedes that no order has finally resolved all claims by and between all parties. This court lacks jurisdiction, and therefore, "ORDERS this appeal DISMISSED." SNP-JH/LS/DH. (SC)22-34647





Combined Case View